Nationwide Mutual Funds Nationwide Bailard Cognitive Value Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Supplement dated December 20, 2013 to the Prospectus dated November 29, 2013 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide Ziegler Equity Income Fund and Nationwide Ziegler NYSE Arca Tech 100 Fund On November 30, 2013, Ziegler Lotsoff Capital Management, LLC (“Ziegler”), subadviser to the Nationwide Ziegler Equity Income Fund and Nationwide Ziegler NYSE Arca Tech 100 Fund, became a wholly owned subsidiary of Stifel Financial Corporation.In connection with the transaction, Ziegler changed its name to “Ziegler Capital Management, LLC.”All references to Ziegler in the Prospectus are amended accordingly. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
